Case 2:20-cr-00210-PD Document 47 Filed 04/21/21 Page 1of 3

Noah Gorson, Esquire

Identification No. 34323

email ng@gorsonlaw.com

Arnold Silverstein, Esq

Identification No. 18344

email arnold silverstein@ gmail.com

1845 Walnut Street # 1300

Philadelphia, PA 19103

(215) 569-4661 Attomeys for Defendant

IN THE UNITED STATES DISTRICT’ COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
VS. : CRIMINAL NO. 20-CR-210

MICHAEL “OZZIE” MYERS”

MOTION FOR BRADY MATERIAL

Defendant, Michael Myers, by and through his attorneys, respectfully requests the Court
Order the Government to provide as discovery the bank records for Domenic Demuro, specifically
for the time period of January 1, 2015 to June 30, 2015, for the reasons set forth hereafter:

1, Defendant, Michael Myers, is charged with a multi count indictment alleging conspiracy,
bribery and other charges.

2. The Government alleges that Myers acting as a political consultant paid Cooperating
Defendant (Dominic Demuro), Ward Chairman of the 39th Ward, money to organize the 39th
Ward for his candidates and paid him to add false votes in the 36th division of the 39th Ward.

3, In Count One of the Indictment the Government states Defendant paid Cooperating
Defendant as follows: $1,000 for judicial candidate # 1; $500 for judicial candidate #2; and $1,000
for judicial candidate # 3.

4, In the FBI 302 (dated 11/30/16) relating to the 2015 judicial primary election Cooperating
Defendant states he received funds for the following: Candidate # 1, Ken Powell gave Cooperating
Defendant a check for $1,000 through Defendant Myers; Candidate # 2 Rainy Papademetriou’s
husband gave Cooperating Defendant $1,000 cash at Defendant Myers’ residence; and, Candidate
#3 Marissa Brumbach gave Cooperating Defendant a check for $500 through Defendant Myers’.

5. Defendant believes and therefore asserts if these monies were paid to the cooperating
defendant his bank records will reflect deposits matching the monies referred to above.

 
Case 2:20-cr-00210-PD Document 47 Filed 04/21/21 Page 2 of 3

6, Defendant submits if these monies are not reflected in cooperating defendant’s his bank
records this evidence is exculpatory because it supports the defense that Candidates 1 thru 3 did not
pay money to the cooperating Defendant.

7. Brady evidence is, by definition, always favorable to the defendant and material to his guilt

or punishment.” Ramey v. Del, Co. DA, No. 20-4576, 2021 U.S, Dist. LEXIS 22064, at *12 (E.D,

Pa, Feb. 5, 2021)

8. The evidence requested by defendant is favorable to Defendant Myers and material,
WHEREFORE, Defendant respectfully requests the Court issue and Order to

compel the United States to produce all bank records of Dominic Demuro from januarym1, 2015 to

June 30, 2015, including but not limited to all statements, deposits and related items from said time
period.

RESPECTFULLY SUBMITTED:

By:_/s/ Noah Gerson
NOAH GORSON, ESQUIRE
ATTORNEY FOR DEFENDANT

By:_/s/ Arnold Silverstein
ARNOLD SILVERSTEIN, ESQUIRE
ATTORNEY FOR DEFENDANT
Respectfully submitted:
Noah Gorson, Esquire

Arnold Silverstein, Esquire

 
Case 2:20-cr-00210-PD Document 47 Filed 04/21/21 Page 3 of 3

CERTIFICATE OF SERVICE

T hereby certify that a true and correct copy of the foregoing Motion was served upon the
following in the manner indicated on today’s date of April 21, 2021.

ECF
Honorable Paul 8. Diamond
US. Courthouse
601 Market Street, Room 14614
Philadelphia, PA 19106-1773

ECF
Department of Justice
United States Attorney's Office
Eastern District of Pennsylvania
Assistant United States Attorney
Eric Gibson, Esq.
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106-4476

 
